Citation Nr: 1328315	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES
 
1.  Entitlement to service connection for a skin disorder to 
include chloracne, to include due to herbicide exposure.

2.  What evaluation is warranted for prostate cancer with 
bladder incontinence from April 17, 2009?


REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the 
United States 


ATTORNEY FOR THE BOARD

J. Hager, Counsel
 
 


INTRODUCTION
 
The Veteran had active military service from April 1968 to 
April 1971.

This case comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is scheduled for a video conference hearing in 
mid September 2013.  In August 2013, he requested that his 
hearing be postponed to a later date.  As the request for 
postponement was filed in a timely manner, and as the RO 
schedules video conference hearings, this case must be 
returned to the RO for rescheduling.

The appellant is hereby informed that this is the one and 
only time his hearing will be rescheduled without a showing 
of good cause.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action: 

The RO shall schedule video conference 
hearing as requested before a Veterans Law 
Judge at the earliest available 
opportunity, in accordance with applicable 
procedures.  The RO shall notify the 
Veteran of the date and time thereof.  If 
the appellant wishes to withdraw his 
request for a video conference hearing, 
that should be done by written document 
submitted to the RO.  If he cannot appear 
for the scheduled date, the appellant must 
show good cause for any future 
postponement request.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



